By the Cottet.
The general principle for which the defendant contends, namely, that, when the admission of a party is offered in evidence, he is entitled to have the whole of what he said on the subject, at that interview, stated as a, part .of the evidence, is correct, and is not denied. But it does not extend to what he said on another and distinct occasion. It would be unreasonable and dangerous to permit him, on another and separate occasion, to make other statements and .put them in evidence and none of the authorities cited for the defendant authorize such *277a practice. The evidence excluded related to another conversation at another interview, and was properly excluded.

Exceptions overruled.